DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 18, 2020 and May 4, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: based on the amendments and further consideration, the double patenting rejection is withdrawn. 
Applicant’s arguments, see pages 9-11, filed March 17, 2021, with respect to the prior art failing to disclose the independent claim features: “aggregating, based at least in part on [a] set of permissions, [a] usage data record with at least another usage data record sampled according to [a] sampling rate from [a] set of usage data records to produce a set of aggregated usage records, wherein the set of permissions include a permission associated with a policy that grants or denies, to a principal…, permission to perform an action in connection with [a] resource” have been fully considered and are persuasive. These features when considered with the other required claim elements of claim 21, when considered as a whole is considered to be allowable.
 The rejection of claims 21-40 under 35 USC 102/103 has been withdrawn. 
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165